 

PROTEA BIOSCIENCES GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE ADDENDUM

 



$68,216 Issue Date: November 30, 2012



 

This addendum is to acknowledge the fact that Stanley M. Hostler and Virginia
Child, by signing below, have agreed to extend the maturity date for the
Converible Promissory Note issued by Protea Biosciences Group, Inc., a Delaware
corporation (the “Company”), for the sum of $68,216 on September 25, 2012 (Issue
Date). Whereas the original maturity was 60 days from the Issue Date, which
results in a Maturity Date of November 24, 2012, this addendum extends the
Maturity Date by 90 days to February 22, 2013.

 

All other specifics of the original Convertible Promissory Notes remain as
stated in the original Note.

 



  Name of Holder: /s/ Stanley M. Hostler   /s/ Virginia Child      
Address:_____________________       ____________________________ 

 



 

